268 F.2d 217
C. B. SIMMONS, etc., et al.v.Joseph H. DUPLER et al.
No. 6036.
United States Court of Appeals Tenth Circuit.
February 26, 1959.

Appeal from the United States District Court for the District of Wyoming.
Ellery, Hickey, Rooney & Walton, Cheyenne, Wyo., for appellants.
Brown, Healy, Drew, Apostolos & Barton, Casper, Wyo., for appellees.
Before BRATTON, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of the parties. D.C., 163 F. Supp. 535.